Title: To George Washington from Brigadier General Philemon Dickinson, 13 March 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Mr Bells Farm Rariton [N.J.] 13th March 1777

Agreable to your Excellency’s Orders, I shall this Day send down to Boundbrook, 300 men.
The Person I mentioned to your Excellency, is just returned from Brunswick, & brings the following Intelligence.
Genl Howe, went to New York, 10 Days ago, the Troops much in the same Situation they were, no Boats building; the Hessians very sickly, & die fast; many English Troops begin to sicken, Skinners Brigade, all order’d off to Long-Island to recruit, being in very bad Health.
Skinner says, the moment the roads will permit, they are determined to march to Morris Town, rout your Excellency. They have a report, that all the Field pieces are sent off, from that Post, & that our Numbers are small—the Person sent in, was told as a very great Truth, that our Numbers at the different Posts only amounted to 21,500—he seemed a little surprized, as he thought they had not exceeded 12,000, altho’ many People imagined, they were about 30,000; Skinner seemed a little startled at our Strength. He is possitive, that Morris Town, is their Object.
I have proportioned the Field & other Officers in my Brigade, to the Number of men agreable to your Excellency’s Request. Sincerely wishing, the perfect recovery of your Excellency’s Health, I am, Your most Ob. Servt

Philemon Dickinson

